Tapley, J.
It was held in State v. Brown, 41 Maine, 535, that “ a party cannot be required to come into court actually in session to answer to such matters and things as shall be objected *415against bim, without any other charge being mentioned, more than to come into court at a future time.”
The condition of this recognizance is, that “if the said Respondent shall personally appear at the court aforesaid, and answer to such matters and things as may be objected against him, and more especially to the charge contained in said complaint, and shall abide,” etc.
The difference between the case of Brown and the case at bar is simply that with the unauthorized matter is also that which is authorized.
The recognizance in this case is an entirety, and it provides only for its being void, upon the appearance of the party to answer to all such matters and things as may be objected against him. Whatever became of the original complaint, whether sustained or not, if other new independent matters were objected against him, and he did not also ans'wcr to this and abide the order of court thereon, it was to “ remain in full force and virtue.” The special matter charged was larceny. The recognizance, however, covered every crime known to the law beside it. A neglect to answer any of these matters, whether in existence at the time of the taking of the recognizance or not, and to abide the order of court thereon, would be as much a breach of the condition as a neglect to answer the special matter. The court was not authorized to require such a recognizance, and it is invalid.
Being invalid it ivas error in the judge to hold it valid, and rule that the state was entitled to judgment on it.